

116 HR 3159 IH: Reinforcing Impaired Driving Education Act of 2019
U.S. House of Representatives
2019-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3159IN THE HOUSE OF REPRESENTATIVESJune 6, 2019Mrs. Miller introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to create a pilot program concerning drugged driving
			 prevention, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reinforcing Impaired Driving Education Act of 2019 or the RIDE Act of 2019. 2.Pilot program on drugged driving preventionSection 403 of title 23, United States Code, is amended by adding at the end the following:
			
				(k)Drugged driving prevention pilot program
 (1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary of Transportation, acting through the Administrator of the National Highway Traffic Safety Administration, shall establish a pilot program to create, and study the effects of, a public marketing campaign to raise awareness on driving while under the influence of prescription and over-the-counter medications.
 (2)ConsultationIn implementing the pilot program, the Secretary may consult with pharmacies, pharmaceutical companies, and governmental and nongovernmental organizations.
 (3)LocationsThe Secretary shall implement the pilot program in States or territories that are most affected by the opioid epidemic.
 (4)SunsetThe pilot program shall terminate on the date that is 2 years after the date on which the pilot program is established.
 (5)ReportNot later than 1 year after the date of termination of the pilot program, the Secretary shall submit to Congress a report on the results of the study of the effects of the public marketing campaign..
		